Exhibit 10.1

 

[ex10_11.jpg]

 

Subscription Agreement Number: January , 2019 Issued to: in connection with the
Offering by InventaBioTech Inc. of A Minimum of $100,000.000 and a Maximum
Principal Amount of $1,000,000 of Convertible Promissory Notes payable on
bearing interest at the annual rate of 12% and convertible into equity
securities of the Company as set forth in the Notes Placement Agent DIVINE
CAPITAL MARKETS LLC 39 BROADWAY 36TH FLOOR NEW YORK, NEW YORK 10006 CONFIDENTIAL
USE ONLY - MAY NOT BE REPRODUCED NOTICES NONE OF THE NOTES OR THE SECURITIES
INTO WHICH THE NOTES WILL BE CONVERTIBLE (COLLECTIVELY, THE "SECURITIES") HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT"), OR ANY
STATE SECURITIES LAWS. THESE SECURITIES ARE BEING OFFERED AND SOLD IN RELIANCE
ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THESE LAWS. THE NOTES HAVE
NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (THE
"COMMISSION") OR ANY STATE SECURITIES REGULATORY AUTHORITY NOR HAS THE
COMMISSION OR ANY SUCH AUTHORITY PASSED UPON OR ENDORSED THE MERITS OF THE
OFFERING OR THE ACCURACY OR ADEQUACY OF THIS SUBSCRIPTION AGREEMENT AND
INVESTMENT LETTER AND/OR ANY OTHER INFORMATION DOCUMENTS PROVIDED BY THE COMPANY
IN CONNECTION THEREWITH (COLLECTIVELY, THE "INFORMATION DOCUMENTS"). ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. IN MAKING AN INVESTMENT
DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF THE PERSON OR ENTITY
CREATING THE SECURITIES AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND
RISKS INVOLVED. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME. CONSEQUENTLY, THE NOTES SHOULD BE CONSIDERED FOR PURCHASE ONLY AS A
LONG-TERM INVESTMENT. THE PURCHASERS SHOULD NOT CONSTRUE THE INFORMATION
DOCUMENTS OR ANY COMMUNICATIONS IN CONNECTION THEREWITH AS LEGAL, TAX OR
FINANCIAL ADVICE AND, ACCORDINGLY, MUST CONSULT THEIR OWN LEGAL, ACCOUNTING
AND/OR FINANCIAL ADVISERS WITH RESPECT TO LEGAL, TAX AND RELATED MATTERS
CONCERNING THIS INVESTMENT. ANY INVESTOR SEEKING TAX ADVANTAGES SHOULD NOT
PURCHASE NOTES. THIS INVESTMENT IS NOT A TAX SHELTER SINCE IT DOES NOT PROVIDE
DEDUCTIONS WHICH WOULD BE AVAILABLE TO REDUCE INCOME FROM OTHER SOURCES.
ACCORDINGLY, A DECISION TO PURCHASE THE NOTES SHOULD BE BASED SOLELY ON HER/HIS
EVALUATION OF THE ECONOMIC CONSIDERATIONS OF THE TRANSACTION. THE INFORMATION
DOCUMENTS ARE FOR THE SOLE USE OF, AND CONSTITUTE AN OFFER ONLY TO, THE OFFEREE
WHOSE NAME APPEARS ABOVE. ANY DISTRIBUTION OF THE INFORMATION DOCUMENTS, WHETHER
IN WHOLE OR IN PART, TO ANY PERSON OTHER THAN SUCH OFFEREE AND HER/HIS
AUTHORIZED AGENTS, AND ANY REPRODUCTION OF THE INFORMATION DOCUMENTS OR THE
DIVULGENCE OF ANY OF THEIR CONTENTS, IS STRICTLY PROHIBITED. THE OFFEREE NAMED
ABOVE, BY ACCEPTING DELIVERY OF THE INFORMATION DOCUMENTS, AGREES TO RETURN THE
INFORMATION DOCUMENTS, TO THE COMPANY, IF SUCH OFFEREE DOES NOT UNDERTAKE TO
PURCHASE THE SECURITIES OFFERED HEREBY. NO PERSON HAS BEEN AUTHORIZED TO MAKE
ANY REPRESENTATION OR TO GIVE ANY INFORMATION WITH RESPECT TO THE COMPANY OR THE
SECURITIES OFFERED HEREBY, EXCEPT THE INFORMATION CONTAINED HEREIN (AS AMENDED
OR SUPPLEMENTED FROM TIME TO TIME) OR IN THE EXHIBITS HERETO AND, IF MADE OR
GIVEN, SUCH REPRESENTATION OR INFORMATION MUST NOT BE RELIED UPON. IN MAKING THE
DECISION WHETHER TO INVEST, PROSPECTIVE INVESTORS SHOULD RELY ONLY ON
INFORMATION CONTAINED IN THE INFORMATION DOCUMENTS OR IN THE EXHIBITS HERETO.
NEITHER THE DELIVERY OF THE INFORMATION DOCUMENTS AT ANY TIME NOR ANY SALE MADE
PURSUANT HERETO IMPLIES THAT THE INFORMATION CONTAINED HEREIN IS CORRECT AS OF
ANY TIME SUBSEQUENT TO THE DATE SET FORTH ON THE COVER PAGE HEREOF. THIS
INVESTMENT INVOLVES A HIGH DEGREE OF RISK. CONSEQUENTLY, ONLY PERSONS WHO CAN
AFFORD A TOTAL LOSS OF THEIR INVESTMENT SHOULD CONSIDER THE PURCHASE OF THE
NOTES. SUBSCRIBERS WILL BE REQUIRED TO REPRESENT, AMONG OTHER THINGS, THAT THEY:
(A) ARE FULLY FAMILIAR WITH, UNDERSTAND AND CAN BEAR SUCH RISKS; (B) UNDERSTAND
ALL OF THE TERMS OF THIS OFFERING; AND; (C) MEET CERTAIN MINIMUM INVESTMENT AND
FINANCIAL SOPHISTICATION CRITERIA. THE INFORMATION DOCUMENTS DO NOT CONSTITUTE
AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY TO ANY PERSON WHO HAS NOT
COMPLETED AND RETURNED A SUBSCRIPTION AGREEMENT AND A QUALIFIED PURCHASER
QUESTIONNAIRE, OR TO ANY PERSON WHOSE PURCHASER REPRESENTATIVE, IF ANY, HAS NOT
COMPLETED AND RETURNED A QUALIFIED PURCHASER REPRESENTATIVE QUESTIONNAIRE, IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY AND THE PLACEMENT AGENT. THE
COMPANY IS MAKING THIS OFFERING ONLY TO "ACCREDITED INVESTORS" AS DEFINED UNDER
REGULATION D UNDER THE SECURITIES ACT AND MAY, IN ITS SOLE AND ABSOLUTE
DISCRETION, REFUSE TO ACCEPT ANY SUBSCRIPTION. THE PRICE OF THE NOTES AND
CONVERSION TERMS THEREOF HAVE BEEN ARBITRARILY DETERMINED BY THE COMPANY AND
SHOULD NOT BE CONSTRUED AS AN INDICATION OF THE ACTUAL VALUE OF AN EQUITY
INTEREST IN THE COMPANY. THE COMPANY RESERVES THE RIGHT TO WITHDRAW OR AMEND THE
TERMS OF THIS OFFERING AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION, AND TO
REJECT ANY SUBSCRIPTION IN WHOLE OR IN PART. THE INFORMATION DOCUMENTS DO NOT
CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY IN ANY
JURISDICTION IN WHICH SUCH SALE OR OFFER OR SOLICITATION WOULD BE PROHIBITED BY
LAW. THE COMPANY HEREBY EXTENDS TO EACH PROSPECTIVE INVESTOR THE OPPORTUNITY TO
ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM, ITS OFFICERS CONCERNING THE
INFORMATION DOCUMENTS AND TO OBTAIN ANY ADDITIONAL INFORMATION SHE/HE MAY
CONSIDER NECESSARY IN MAKING AN INFORMED INVESTMENT DECISION TO THE EXTENT THAT
THE COMPANY POSSESSES SUCH INFORMATION OR CAN ACQUIRE IT WITHOUT UNREASONABLE
EFFORT OR EXPENSE. ACCESS TO SUCH INFORMATION MAY BE OBTAINED BY DIRECTING
REQUESTS TO THE PLACEMENT AGENT AT DIVINE CAPITAL MARKETS LLC, 39 BROADWAY, 36TH
FLOOR., NEW YORK, NEW YORK 10006, ATTENTION: DANIELLE HUGHES. THE INFORMATION
DOCUMENTS CONTAIN SUMMARIES OF THE TERMS OF CERTAIN DOCUMENTS, BUT REFERENCE IS
HEREBY MADE TO THE ACTUAL DOCUMENTS WHICH MAY BE OBTAINED FROM THE COMPANY AT
THE ADDRESS SET FORTH BELOW FOR COMPLETE INFORMATION CONCERNING THE RIGHTS AND
OBLIGATIONS OF THE PARTIES THERETO. ALL SUCH SUMMARIES ARE QUALIFIED IN THEIR
ENTIRETY BY THIS REFERENCE. NOTICE TO FLORIDA RESIDENTS THE SECURITIES REFERRED
TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY INVESTORS IN A TRANSACTION EXEMPT
UNDER SECTION 517.061 OF THE FLORIDA SECURITIES INVESTOR PROTECTION ACT. THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN
ADDITION, IF SALES ARE MADE TO FIVE OR MORE FLORIDA RESIDENTS, EACH FLORIDA
RESIDENT WHO SUBSCRIBES FOR THE PURCHASE OF INTERESTS HEREIN HAS THE RIGHT,
PURSUANT TO SECTION 517.061(11)(A)5 OF SAID ACT, TO WITHDRAW SUCH RESIDENT'S
SUBSCRIPTION FOR THE PURCHASE WITHIN THREE BUSINESS DAYS AFTER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR PAYMENT FOR THE SECURITIES HAS BEEN MADE,
WHICHEVER IS LATER, AND RECEIVE A FULL REFUND OF ALL MONIES PAID. WITHDRAWAL AND
REFUND WILL BE WITHOUT ANY FURTHER LIABILITY TO ANY PERSON. TO ACCOMPLISH THIS
WITHDRAWAL, A SUBSCRIBER ONLY NEED SEND A LETTER OR FACSIMILE TO THE PLACEMENT
AGENT, DIVINE CAPITAL MARKETS LLC, 39 BROADWAY, 36TH FLOOR., NEW YORK, NEW YORK
10006, INDICATING SUCH RESIDENT'S INTENTION TO WITHDRAW. SUCH LETTER MUST BE
RECEIVED, PRIOR TO THE END OF THE AFOREMENTIONED THIRD BUSINESS DAY. IT IS
PRUDENT TO SEND SUCH LETTER BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
ENSURE THAT IT IS RECEIVED AND ALSO TO EVIDENCE THE TIME IT WAS MAILED, UNLESS
SAME IS PERSONALLY DELIVERED. IF THE REQUEST IS MADE VERBALLY IN PERSON OR BY
TELEPHONE TO DANIELLE HUGHES AT THE ABOVE ADDRESS, A WRITTEN CONFIRMATION THAT
THE REQUEST HAS BEEN RECEIVED SHOULD BE REQUESTED. THE COMPANY'S ADDRESS IS 3463
MAGIC DRIVE, SUITE 120, SAN ANTONIO, TX 78229, ATTENTION: JAMES GARVIN. ITS
TELEPHONE NUMBER IS 210.767.2727. INVENTABIOTECH INC. TABLE OF CONTENTS Title of
Section Page 1. Terms of the Offering 1 2. The Placement Agent 3 3. Suitability
Requirements; Transferability 3 4. Subscription Procedure and Effect 4 5. The
Company's Representations, Warranties and Covenants 5 6. Validity of Securities
10

7. Indemnity 11 9. Modification 11 10. Notices 11 11. Counterparts 11 12.
Successors and Assigns 11 13. Transferability 12 14. Applicable Law 12 15.
Gender 12 16. Severability 12 Subscription Signature Section EXHIBITS Exhibit A:
Form of Note Exhibit B: Form of Purchaser Questionnaire i SUBSCRIPTION AGREEMENT
AND INVESTMENT LETTER Date: January 9, 2019 Divine Capital Markets LLC 39
Broadway, 36th Floor New York, New York 10006 Attention: Danielle Hughes Re:
Subscription to Purchase Notes of InventaBioTech Inc. To the Board of Directors
of InventaBioTech Inc.: This Subscription Agreement and Investment Letter (this
"Subscription Agreement") is being delivered to the purchaser identified on the
signature page to this Agreement (the "Undersigned" or "Subscriber") in
connection with its investment in the securities of InventaBioTech Inc. a
Colorado corporation (the "Company"). The Company is conducting a private
placement (the "Offering") of a minimum principal amount of $100,000 and a
maximum principal amount of $1,000,000 of Convertible Promissory Notes (the
"Notes"), each of which is convertible into: (i) units (the "Units") consisting
of the Company's equity securities the Company plans to offer for sale in a
private financing transaction or (ii) shares of Common Stock of the Company,
$0.001 par value per share (the "Common Stock"), on terms set forth in the
Notes. For purposes of this Agreement, the term "Securities" shall refer to the
Notes and to: (i) the Units into which they may be converted or (ii) the Common
Stock into which they may be converted (collectively, the "Underlying
Securities"). This will acknowledge that the Subscriber hereby agrees to
irrevocably purchase from the Company a Note in the principal amount set forth
in the Subscription Signature Section below in accordance with the terms of this
Subscription Agreement. 1. Terms of the Offering. The Offering is being made on
a "best efforts, all or none" basis with respect to the first $100,000 in
principal amount of the Notes, and, thereafter, on a "best efforts only" basis
until the remaining $9000,000 in principal amount of the Notes is sold, the
Company terminates the Offering, which it can do in its complete discretion at
any time, or the Offering Period, as hereinafter defined, expires, whichever
occurs first (the "Termination Date"). Unless at least $100,000 in principal
amount of the Notes (the "Minimum") is sold on or before February 28, 2019, or
March 31, 2019 if extended by the Company and the Placement Agent (the "Offering
Period") and paid for with collected funds received in escrow as noted in the
next succeeding paragraph within two Business Days thereafter, the Offering will
terminate and all funds collected from subscribers will be promptly returned to
them without interest thereon or deduction therefrom. A "Business Day" means any
day except Saturday, Sunday and any day that shall be a federal legal holiday or
a day on which banking institutions in the State of New York are authorized or
required by law or other governmental action to close. Persons affiliated and/or
otherwise related to the Company, including existing shareholders, may purchase
Notes in the Offering and the Notes purchased by them will be included in the
number of Notes needed to satisfy the Minimum. The Placement Agent and persons
affiliated with it also may purchase Notes in the Offering but the Notes
purchased by them will not be included in the number of Notes needed to satisfy
the Minimum. Because the Minimum of $100,000 in principal amount of the Notes
must be sold in order to make the Offering effective, all funds received will be
held in escrow with JP Morgan Chase Bank (the "Escrow Agent"). No funds will be
remitted to the Company until at least $100,000 in principal amount of the Notes
has been sold and paid for. Thereafter, funds will continue to be held in escrow
and released to the Company at each subsequent closing, which shall be at the
discretion of the Company and the Placement Agent and each of which shall occur
prior to the earlier of: (i) February 28, 2019, which date may be extended to
March 31, 2019, by agreement between the Company and the Placement Agent; or
(ii) when all $1,000,000 in principal amount of the Notes on has been sold and
paid for (each a "Closing" and, collectively, the "Closings") against delivery
of the appropriate number of subscribed Notes. Each Closing of the purchase and
sale of the Notes following acceptance by the Company of subscriptions, as
evidenced by the Company's execution of the applicable Subscription Agreements,
shall take place at the Placement Agent's offices, or such other place as the
Placement Agent and the Company shall determine, on such date as the Placement
Agent and the Company shall determine. The date on which a Closing is
consummated is the "Closing Date." The Offering is being made only to
"accredited investors" as defined under Regulation D under the Securities Act.
It is being conducted pursuant to the exemption from the registration provisions
of the Securities Act set forth in Section 4(a)(2) thereof and applicable Rules
and Regulations promulgated thereunder, including Rule 506(b) of Regulation D.
Section 4(a)(2) requires, among other things, that each purchaser acquire the
Notes and Underlying Securities with investment intent and not with a view to
distribution. The Notes being offered hereby and the Underlying Securities will
be "restricted securities" under the Securities Act and may not be resold
publicly except in compliance with Rule 144 promulgated thereunder or unless
subsequently registered. Although the Common Stock is traded on the OTC Pink
marketplace there is no public market for the Notes and it is not anticipated
that a public trading market for them will ever develop. The Company's common
stock is listed under the symbol "INVB." ACCORDINGLY, THE UNDERSIGNED
UNDERSTANDS AND ACKNOWLEDGES THAT, EVEN AFTER THE TERMINATION OF THE RESALE
RESTRICTION PERIODS ON THE NOTES AND THE UNDERLYING SECURITIES, AND/OR THE
COMMON STOCK UNDERLYING THE UNITS ARE REGISTERED, SHE/HE MAY BE UNABLE TO RESELL
THESE SECURITIES FOR A SIGNIFICANT PERIOD OF TIME, IF EVER AND THERE IS NO
ASSURANCE THAT THE NOTES WILL BE REPAID IN ACCORDANCE WITH THEIR TERMS IF EVER.
Execution of this Subscription Agreement shall constitute an offer by the
Undersigned to purchase the number of Notes set forth in the Subscription
Signature Section below on the terms 2 specified herein. If the Undersigned's
offer is accepted, the Company will execute a copy of the Signature Section and
return it to the Undersigned. 2. The Placement Agent. The Placement Agent, a
member firm of the Financial Industry Regulatory Authority ("FINRA"), is acting
as the exclusive placement agent for the Company in placing this Offering. If
all of the Notes are sold, the Company will receive gross proceeds of $1,000,000
less the Placement Agent's expenses. Management estimates that the Placement
Agent's expenses, including the fee and expense allowance payable to the
Placement Agent described below, will be approximately $110,000 if the Offering
is fully sold. The Placement Agent will receive a fee equal to 8%, and a
non-accountable expense allowance up to 3% of the aggregate gross purchase price
of the Notes sold. The Company will also grant to the Placement Agent, for
nominal consideration, a warrant, exercisable over a five- year period
commencing on the final Closing Date of the Offering, to purchase such number of
Notes as shall equal 8% of the number of Notes sold in the Offering at an
exercise price equal to $0.20. The undersigned understands that, except as may
be required by applicable regulations of FINRA, the Placement Agent has not
independently verified the information provided to her/him with respect to the
Company. Accordingly, there is no representation by the Placement Agent as to
the completeness or accuracy of such information. 3. Suitability Requirements;
Transferability. An investment in the Company involves a high degree of risk and
is suitable only for those qualified persons who have substantial financial
resources and who, alone or together with their purchaser representatives (see
the definition below), have such knowledge and experience in financial and
business matters that they are capable of evaluating the merits and risks of
purchasing the Notes. Satisfaction of these suitability standards by a person
does not represent a determination by the Company that the Notes are a suitable
investment for such person. Each person must consult such person's own
professional advisors in order to determine the suitability of the investment.
The Company may make or cause to be made such further inquiry and obtain such
additional information as it deems appropriate with regard to the suitability of
prospective investors. Because this Offering is being made only to accredited
investors, the Undersigned must complete, sign and return a Purchaser
Questionnaire to the Company in order to assist it in determining whether the
Undersigned is an accredited or sophisticated investor and satisfies the minimum
suitability requirements. The form of Purchaser Questionnaire is attached hereto
as Exhibit B. The term "purchaser representative" means any person who satisfies
all of the following conditions or who the Company reasonably believes satisfies
all of the following conditions: (a) she/he is not an affiliate, director,
officer or other employee of the Company or beneficial owner of 10% or more of
any class of the Company's equity securities, except where the purchaser is: 3
(1) A relative of the purchaser representative by blood, marriage or adoption
and not more remote than a first cousin; (ii) A trust or estate in which the
purchaser representative and any persons related to her/him as specified in
Paragraph (h)(1)(i) or (h)(1)(iii) of Rule 501 under Regulation D, collectively
have more than 50 percent of the beneficial interest (excluding contingent
interest) or of which the purchaser representative serves as trustee, executor,
or in any similar capacity; or (iii) A corporation or other organization of
which the purchaser representative and any persons related to her/him as
specified in Paragraph (h)(1)(i) or (h)(1)(ii) of Rule 501, collectively are the
beneficial owners of more than 50 percent of the equity securities (excluding
directors' qualifying shares) or equity interests; (b) she/he has such knowledge
and experience in financial and business matters that she/he is capable of
evaluating, alone, or together with other purchaser representatives of the
purchaser or together with the purchaser, the merits and risks of the
prospective investment; (c) she/he is acknowledged by the purchaser in writing,
during the course of the transaction, to be her/his purchaser representative in
connection with evaluating the merits and risks of the prospective investment;
and (d) she/he discloses to the purchaser in writing prior to the acknowledgment
specified in Paragraph (h)(3) of Rule 501, any material relationship between
herself/himself or her/his affiliates and the Company or its affiliates that
then exists, that is mutually understood to be contemplated or that has existed
at any time during the previous two years and any compensation received or to be
received as a result of such relationship. If the Undersigned is using a
purchaser representative, the purchaser representative must complete, execute
and return a Purchaser Representative's Questionnaire to the Company. A form of
Purchaser Representative's Questionnaire is attached hereto as Exhibit C. 4.
Subscription Procedure and Effect. The subscription price shall be payable upon
execution of this Subscription Agreement in accordance with the terms set forth
herein. In order to subscribe for the Notes, a qualified prospective investor
must deliver the following to the Placement Agent, at 39 Broadway, 36th Floor,
New York, New York 10006, Attention Danielle Hughes. • an executed copy of the
Subscription Signature Section of this Subscription Agreement, with all blanks
properly completed, indicating all of the Notes subscribed for; • an executed
copy of a Purchaser Questionnaire, with all questions properly completed; and •
if applicable, an executed copy of a Purchaser Representative Questionnaire,
with 4

all questions properly completed; a certified check, bank draft or money order,
in the amount of the purchase price for the Notes to be purchased, payable to
JPMorgan Chase Bank for "InventaBioTech Inc." Wired funds are also acceptable.
The Company would prefer that the funds be wired. The wiring instructions are:
JPMorgan Chase Bank; 28 Liberty Street, NY, NY 10005 ROUTING NUMBER: 021 000 021
SWIFT/BIC Code CHASUS33 ACCOUNT NAME: DCM FBO of Investors of InventaBioTech
Inc.; ACCOUNT NUMBER: 3768635808 On delivery of the executed Subscription
Signature Section of this Subscription Agreement, the Subscriber will become
bound by its terms. Unless otherwise required by applicable state securities
laws, the Subscriber may not withdraw or revoke her/his executed Subscription
Agreement in whole or in part without the consent of the Company. The Company
may accept this Subscription Agreement at any time on or before the Termination
Date. This Subscription Agreement is not binding on the Company until it is
accepted as evidenced by the signature of an officer of the Company. The
Company, in its sole discretion, has the right to accept or reject this
Subscription Agreement in whole or in part and accept Subscription Agreements
other than in the order received. In the event of rejection of this Subscription
Agreement, or in the event that, for any reason, none of the Notes are sold (in
which case this Subscription Agreement will be deemed to be rejected), the
Company will thereafter promptly return or cause to be returned to the
Subscriber by mail, a check in the amount paid by the Subscriber in this
Offering, without interest thereon or deduction therefrom for expenses or
otherwise, and this Subscription Agreement shall thereafter have no further
force or effect except for the provisions of Section 7. 5. The Company's
Representations, Warranties and Covenants. The Company represents, warrants and
covenants to the Undersigned and the Placement Agent that: (a) Subsidiaries. The
Company has no direct or indirect subsidiaries other than those set forth in the
SEC Documents, as defined below in Subsection 5(e), (individually a "Subsidiary"
and, collectively, the "Subsidiaries"). Except as disclosed in the SEC
Documents, the Company owns, directly or indirectly, all of the capital stock of
each Subsidiary free and clear of any and all liens, charges, encumbrances,
security interests, rights of first refusal or other restrictions of any kind
(each a "Lien" and, collectively, "Liens"), and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights. (b) Organization
and Qualification. Each of the Company and each Subsidiary is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter 5 documents. Each of the Company and each Subsidiary
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, have or reasonably be expected
to result in (i) an adverse effect on the legality, validity or enforceability
of any agreement or other document executed by the Company relating to the
Offering (each a "Transaction Document" and, collectively, the "Transaction
Documents"), (ii) a material and adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) an adverse impairment to the
Company's ability to perform on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a "Material Adverse Effect").
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary corporate action on the part of the
Company and no further corporate action is required by the Company in connection
therewith. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' and contracting parties' rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). (d) No Conflicts. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company's or any Subsidiary's certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect. (e)
Representations and Warranties relating to the SEC Documents. The Company has
filed all reports, schedules, forms, statements and other documents
(collectively, the "SEC 6 Documents") required to be filed by it with the
Commission pursuant to the Securities Exchange Act of 1934 (the "Exchange Act")
within the past three years. The SEC Documents have complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder applicable to the SEC Documents, and
none of the SEC Documents, at the time they were filed with the Commission,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, to the best of the Company's knowledge
during those respective dates, the Company's financial statements included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto. Such financial statements have been prepared in
accordance with accounting principles generally accepted in the United States as
in effect from time to time, consistently applied ("GAAP"), during the periods
involved (except (a) as may be otherwise indicated in such financial statements
or the notes thereto, or (b) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements) and
fairly present in all material respects the Company's financial condition as of
the respective dates thereof and the results of the Company's operations and
cash flows for the respective periods then ended (subject, in the case of
unaudited statements, to normal year- end audit adjustments). The Company has
not received notification from the Commission, and/or any federal or state
securities bureaus that any investigation (informal or formal), inquiry or claim
is pending, threatened or in process against the Company and/or relating to any
of its securities. (f) Material Changes. Since the date of the latest audited
financial statements included within the SEC Documents, except as specifically
disclosed in the SEC Documents, (i) there has been no event, occurrence or
development that has had or is reasonably likely to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
affiliate, except pursuant to existing Company stock option or stock purchase
plans or disclosed in SEC Documents. Except as specified in the SEC Documents,
the Company does not have pending before the Commission any request for
confidential treatment of information (g) Litigation. Except as disclosed in the
SEC Documents, (i) there is no action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility (individually an "Action" and, collectively, "Actions"), which
(A) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Notes or Underlying Securities or (B)
could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, (ii)
neither the Company nor any Subsidiary, nor any director or officer thereof, 7
is or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty, and (iii) there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act. (h) Employment
Matters. The Company and the Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours
except where failure to be in compliance would not have a Material Adverse
Effect. Neither the Company nor any Subsidiary is bound by or subject to (and
none of the Company's or any of its Subsidiaries' assets or properties are bound
by or subject to) any written or oral, express or implied, contract, commitment
or arrangement with any labor union, and no labor union has requested or, to the
Company's knowledge, has sought to represent any of the employees,
representatives or agents

of the Company or the Subsidiaries. There is no strike or other material labor
dispute involving the Company or the Subsidiaries pending, or to the Company's
knowledge, threatened, that could have a Material Adverse Effect nor is the
Company aware of any labor organization activity involving its or its
Subsidiaries' employees. The Company is not aware that any officer or key
employee intends to terminate her or his employment with the Company, nor does
the Company have a current intention to terminate the employment of any officer
or key employee. (i) Compliance. Neither the Company nor any Subsidiary (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of



 

   

 

[ex10_12.jpg]

 

any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment, labor matters and gaming matters, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. The Company is in compliance with the
applicable requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations thereunder promulgated by the Commission, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect. (j) Regulatory Permits. The Company and the Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Documents, except where the
failure to possess such permits would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect (each a
"Material Permit"), and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any Material
Permit. 8 (k) Title to Assets. The Company and the Subsidiaries have good and
marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and, to the Company's knowledge,
enforceable leases of which the Company and the Subsidiaries are in compliance,
except as could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. (1) Patents and Trademarks. The
Company and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights that are necessary or material for
use in connection with their respective businesses as described in the SEC
Documents and which the failure to so have could, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
(collectively, the "Intellectual Property Rights"). Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind (a "Person"). To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights. (m) Insurance. The Company
and the Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company and the Subsidiaries are
engaged. The Company does not believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a material increase in cost. (n) Transactions With Affiliates
and Employees. Other than set forth in the SEC Documents, none of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is currently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner. (o) Certain Fees. Except for
transactions with the Placement Agent, no brokerage or finder's fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions related to the Offering. (p) Investment
Company. The Company is not, and is not an affiliate of, an "investment company"
within the meaning of the Investment Company Act of 1940. 9 (q) Taxes. Other
than federal payroll taxes in the approximate amount of $110,000 that are
currently past due, the Company and the Subsidiaries have timely made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which the Company or such
Subsidiaries are subject (unless and only to the extent that the Company or such
Subsidiaries have set aside on their books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and have timely paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith, and have set aside on their books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
To the Company's knowledge, there are no unpaid taxes of the Company and the
Subsidiaries in any material amount claimed to be due by the taxing authority of
any jurisdiction. Neither the Company nor the Subsidiaries have executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax. None of the Company's or
any of its Subsidiaries' tax returns is currently being audited by any taxing
authority. (r) Disclosure. The Company confirms that neither it, nor to its
knowledge, any other Person acting on its behalf has provided any prospective
purchasers of the Securities or their agents or counsel with any information
that the Company believes constitutes material, non-public information. The
Company understands and confirms that the prospective purchasers will rely on
the foregoing representations and covenants in effecting transactions in
securities of the Company. All disclosure provided to the prospective purchasers
regarding the Company, its business and the transactions contemplated hereby,
furnished by or on behalf of the Company (including the Company's
representations and warranties set forth in this Subscription Agreement) are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. (s) Foreign Corrupt Practices. Neither the
Company, nor to the knowledge of the Company, any agent or other Person acting
on behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended. 6. Validity of Securities. The
Company represents and warrants to the Undersigned that the Notes have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be the binding obligations of the Company payable in
accordance with their terms and free and clear of all liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws. The shares of Common Stock issuable upon conversion
of the Notes have been and the Units and securities underlying the Units will be
duly authorized and when issued in accordance with the terms of the conversion
provisions of the Notes, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens, other than restrictions on transfer
provided for in the Transaction 10 Documents or imposed by applicable securities
laws, and shall not be subject to preemptive or similar rights of stockholders.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws. 7. Indemnity. The Subscriber agrees to
indemnify and hold harmless the Company, the Placement Agent, and their
respective officers, directors, employees, attorneys and agents, and any other
Persons authorized by the Company to participate in the offer and/or sale of the
Notes against any and all loss, liability, claim, damage and expenses
(including, but not limited to, any and all expenses reasonably incurred in
investigating, preparing or defending against litigation commenced or threatened
or any claim whatsoever) arising out of or based upon any breach of or failure
by the Subscriber to comply with any representation, warranty, covenant or
agreement made by the Subscriber herein or in any other document furnished by
the Subscriber to any of the foregoing in connection with this transaction. 8.
Representation and Covenant Relating to Short Sales. The Purchaser represents
that she/he has never held a short position in the Company's Common Stock and
covenants that she/he will never short the Common Stock as long as she/he owns
the Common Stock or securities convertible into shares of the Company's Common
Stock. 9. Modification. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought. 10. Notices. All notices, consents,
requests, demands, offers, reports and other communications required or
permitted to be given pursuant to this Subscription Agreement shall be in
writing and shall be considered properly given or made when personally delivered
to the party entitled thereto, or when sent by a nationally recognized overnight
delivery service, confirmed electronic or facsimile transmission, or by United
States mail in a sealed envelope, with postage prepaid, addressed, if to the
Company, to the address given above, and if to the Subscriber, to the address
set forth opposite the Subscriber's signature on the counterpart of this
Subscription Agreement that the Subscriber originally executes and delivers to
the Company. The Company may change its address by giving notice thereof to all
Note purchasers. 11. Counterparts. This Subscription Agreement may be executed
in multiple counterpart copies, each of which shall be considered an original
and all of which shall constitute one and the same instrument


binding on all the parties, notwithstanding that all parties are not signatories
to the same counterpart. 12. Successors and Assigns. This Subscription Agreement
and all of the terms and provisions hereof shall be binding upon and inure to
the benefit of the parties and their respective heirs, executors,
administrators, successors, trustees, legal representatives and assigns. If the
Subscriber is more than one person, the obligation of the Subscriber shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and her/his heirs, executors, administrators, successors,
trustees, legal representatives and assigns. 11 13. Transferability. The
Undersigned may not transfer or assign this Subscription Agreement or any
interest of the Undersigned's herein and any attempt to effect such a transfer
shall be void. The assignment and transferability of the Notes and Underlying
Securities acquired by the Undersigned pursuant hereto shall be made only in
accordance with the provisions of this Subscription Agreement, the Securities
Act and the Rules and Regulations promulgated thereunder and applicable state
securities laws. 14. Applicable Law. This Subscription Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State. 15.
Gender. The use herein of the masculine pronouns or similar terms shall be
deemed to include the feminine and neuter genders as well and vice versa and the
use of the singular pronouns shall be deemed to include the plural as well and
vice versa. 16. Severability. If one or more of the provisions or portions of
this Subscription Agreement shall be deemed by any court or quasi-judicial
authority to be invalid, illegal or unenforceable in any respect, the
invalidity, illegality or unenforceability of the remaining provisions, or
portions of provisions contained herein shall not in any way be affected or
impaired thereby. 12 SUBSCRIPTION SIGNATURE SECTION INVENTABIOTECH INC. JANUARY
, 2019 SUBSCRIPTION AGREEMENT AND INVESTMENT LETTER The undersigned (the
"Undersigned" or "Subscriber") hereby purchases a Note in the principal amount
of $ from InventaBioTech Inc. (the "Company") pursuant to the terms of the
Subscription Agreement and Investment Letter dated January , 2019 (the
"Subscription Agreement") of which this Subscription Signature Section is a
part. All terms in this Subscription Signature Section have the meanings defined
elsewhere in this Subscription Agreement. Subscriber Representations. The
Subscriber hereby acknowledges, represents and warrants to, and agrees with the
Company as follows: (a) The Subscriber is acquiring the Note and any Underlying
Securities for which the Note may be converted for the Subscriber's own account
as principal for investment and not with a view to resale, distribution or
fractionalization in whole or in part, and has no current agreement,
understanding or arrangement to subdivide, sell, assign or otherwise dispose of
all or any part of the Note and/or Underlying Securities and understands that
there is no public market for the Notes, and none is expected to develop in the
foreseeable future, if ever. She/he does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to the Note
and/or Underlying Securities for which she/he is subscribing. (b) The Note that
the Subscriber is purchasing and the Underlying Securities for which the Note
may be converted have not been registered under the Securities Act or qualified
under applicable state securities laws and the registration provisions of the
Securities Act as well as the qualification provisions of such state laws
thereof restrict their transferability. Based upon the representations and
agreements being made by her/him herein, the Subscriber acknowledges that the
offering and sale of the Notes are intended to be exempt from registration under
the Securities Act by virtue of Section 4(a)(2) thereof and applicable Rules and
Regulations adopted thereunder, and that: 1. the Undersigned's Note and
Underlying Securities cannot be sold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and qualified
under applicable state securities laws or, in the reasonable opinion of the
Company's counsel, an exemption from such registration and/or qualification is
available; 2. Sales or transfers of the Undersigned's Note and Underlying
Securities are further restricted by the provisions of state securities laws; 3.
the Company is under no obligation to assist the Undersigned in complying with
any exemption from registration under the Securities Act or qualification under
any state securities law; 13 4. the certificates or other documentation
representing the Undersigned's Note and Underlying Securities will bear, in
substance, the following legend: NEITHER THESE SECURITIES NOR THE SECURITIES
INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT"), AND
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT; 5. the Company will place stop-transfer
instructions on its books and with the transfer agent of its securities with
respect to the Note and Underlying Securities registered in the name of the
Undersigned or beneficially owned by her/him. The Undersigned further
acknowledges that the basis for these exemptions may not be available if,
notwithstanding such representations, she/he only intends to hold these
securities for a fixed or determinable period in the future, or until the market
price rises or falls and she/he hereby represents and warrants that she/he does
not have any such intention. (c) The Subscriber: (A) by herself/himself or
together with her/his Purchaser Representative, if any, has such knowledge and
experience in financial, business and tax matters that she/he is capable of
evaluating the merits of the prospective purchase of the Note and making an
investment decision with respect to the Company; (B) has had substantial
experience in previous private and public purchases of speculative securities
and is not relying on the Company, the Placement Agent, or any of their
respective affiliates or attorneys with respect to economic, tax or other
considerations involved in this investment; and (C) is able to bear the economic
risk of this investment (i.e., she/he can afford a complete loss of her/his
investment). In this regard, her/his overall commitment to investments, which
are not readily marketable, is not disproportionate to her/his net worth, and
her/his purchase of the Note will not cause such overall commitment to become
excessive. (d) The Subscriber understands and acknowledges that an investment in
the Company is speculative and subject to many risks. In this regard, the
Company cannot assure her/him that all of the Notes will be sold. Accordingly,
the Company's operations and financial condition will be adversely affected to
the extent that less than all of the Notes are sold, especially because it
currently has no commitment for any financing. (e) (insert name of Purchaser
Representative: if none, leave blank) has acted as the Undersigned's Purchaser
Representative for purposes of the private placement exemption under the
Securities Act. If the Undersigned has appointed a Purchaser Representative
(which term is used herein with the same meaning as given in Rule 501(h) of
Regulation D), she/he has been advised by her/his Purchaser Representative as to
the merits and risks of an investment in the Company in general and the
suitability of the Note as an investment for the Undersigned in 14 particular,
and is aware that the Purchaser Representative may be receiving compensation
from the Company in connection with the services being performed by such
Purchaser Representative for the Undersigned relating to her/his purchase of the
Note. (f) The Subscriber has reviewed carefully the definition of "accredited
investor" as set forth below, and the particular subparagraph or subparagraphs
by which the Undersigned qualifies as such is (are) checked by her/him below.
THE UNDERSIGNED UNDERSTANDS THAT, IF THE OFFERING IS CONSUMMATED, SHE/HE COULD
LOSE HER/HIS ENTIRE INVESTMENT. (balance of this page left blank intentionally)
15

 

 

 

 

 

Definition of Accredited Investor The Undersigned represents that she/he is an
"accredited investor" as that term is defined in Rule 501 (a) of Regulation D
promulgated under the Securities Act as follows (CHECK APPLICABLE BOXES): (A)
Certain banks, savings and loan institutions, broker-dealers, investment
companies and other entities including an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974 with
total assets in excess of $5,000,000; any private business development company
as defined in Section 202 (a) (22) of the Investment Advisers Act of 1940; any
organization described in Section 501 (c) (3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Note, with total assets in excess of
$5,000,000; or any trust with total assets in excess of $5,000,000 not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Section 230.506 (b) (2) (ii)
of Regulation D; (B) Any natural person whose individual net worth, or joint net
worth with that person's spouse, at the time of her/his purchase exceeds
$1,000,000 excluding the value of that person's personal residence; (C) Any
natural person who had an individual income in excess of $200,000 or, with that
person's spouse a joint income in excess of $300,000 in each of the two most
recent years and who reasonably expects an income in excess of $200,000, or
$300,000 with that person's spouse, in the current year; (D) Any Individual
Retirement Account and the individual who established the IRA is an accredited
investor on the basis of (B) or (C) above; (E) Any director, executive officer
or general partner of the issuer of the securities 5Fing offered or sold, or any
director, executive officer or general partner of a general partner of that
issuer; or (F) Any entity in which all of the equity owners are accredited
investors under any of the paragraphs above. In connection with the foregoing
representations the Undersigned has appended hereto as Exhibit B, a Purchaser
Questionnaire that she/he has completed and executed. She/he represents and
warrants that the information set forth therein as well as all other information
which she/he is furnishing to the Company with respect to her/his financial
condition and business and investment experience is accurate and complete as of
the date hereof and she/he covenants that, in the event a material change should
occur in such information, she/he will immediately provide the Company with such
revised or corrected information. (h) The Subscriber has adequate means of
providing for her/his current needs and possible personal contingencies, has no
need for liquidity of this investment and has no reason to anticipate any change
in personal circumstances, financial or otherwise, which might cause or require
any sale or distribution of the Note and/or Underlying Securities. 16 (1) The
Subscriber is familiar with the nature of the risks attending investments in
securities and has determined that the purchase of the Note is consistent with
her/his investment objectives and income prospects. (j) The Subscriber's
purchase of the Note has not been solicited by means of general solicitation or
general advertisement, and the Subscriber has not been furnished with any oral
representation or oral information in connection with the Offering which is not
set forth herein or in the Exhibits hereto or in the SEC Documents. (k) The
Subscriber has received, reviewed and understands this Subscription Agreement,
including all of the Exhibits attached hereto, has reviewed the SEC Documents,
and has been granted a reasonable time prior to the date hereof during which
she/he has had the opportunity to obtain such additional information as she/he
deemed necessary to permit her/him to make an informed decision with respect to
the purchase of her/his Note. She/he also represents and warrants that she/he
(A) has reviewed such other documents and obtained such other information from
the Company as she/he deems necessary in order for her/him to make an informed
investment decision; (B) has had access to all relevant documents, instruments,
books, and other records of or pertaining to the Company and has had the
opportunity to ask questions of and receive answers from management and other
representatives of the Company and requires no additional information or
documentation; and (C) is fully aware of the current business prospects,
financial condition, and operating history as set forth herein and in the
Exhibits hereto and in the SEC Documents relating to the Company. (1) Other than
information given to the Subscriber as described in Paragraph (k) above, no
representations or warranties have been made to the Undersigned by the Company,
the Placement Agent or any other Person in connection with this Offering, or any
officer, employee, agent or affiliate of the Company or the Placement Agent,
other than the representations made by the Company set forth herein and she/he
is not relying upon any representations other than those described in this
paragraph or in Paragraph (kLabove. (m) The Subscriber is not relying on the
Company, the Placement Agent or this Subscription Agreement with respect to
individual tax and other economic considerations involved in this investment and
acknowledges that her/his investment in the Company is not a tax shelter. (n) If
for any reason this Offering does not close or the Company does not accept the
Undersigned's subscription, the Undersigned shall have no claims against the
Company, the Placement Agent, or their respective officers, directors,
employees, attorneys or affiliates, and shall have no interest in the Notes, the
Underlying Securities or the Company. (o) If the Subscriber is a corporation,
limited liability company, partnership, trust or other entity: (A) it is
authorized and qualified to become a creditor of and stockholder in, and
authorized to make its investment in, the Company as provided herein; (B) it was
not formed for the purpose of purchasing the Notes; (C) the person signing this
Subscription Agreement on behalf of such entity has been duly authorized by such
entity to do so and by her/his execution of the Subscription Agreement, the
Subscription Agreement constitutes a valid and legally binding obligation by the
Subscriber; and (D) the Undersigned is duly organized and validly existing under
the laws of its state of organization. 17 (p) If the Subscriber is an
individual, she/he is over 21 years of age; or, if the Subscriber is a
partnership, trust or other entity, each equity owner of such entity is over 21
years of age. (q) The Undersigned has full power and authority to enter into
this Subscription Agreement and, upon execution by the Undersigned, the
Subscription Agreement will constitute the Undersigned's valid and legally
binding obligation. (r) This Subscription Agreement, together with the Exhibits
hereto, constitutes the entire agreement of the parties hereto, and supersedes
all prior understandings with respect to the subject matter hereof. (s) The
address set forth below is the Undersigned's (if an individual) true and correct
residence, and the Undersigned has no current intention of becoming a resident
of any other state or jurisdiction prior to the date on which payment in full
for her/his Note will be made. If the Undersigned is a partnership, corporation
or other entity, such address is such entity's principal place of business. (t)
All information which the Subscriber has heretofore furnished to the Company in
this Subscription Agreement or any Exhibits hereto, is correct and complete as
of the date of this Subscription Agreement and if there should be any material
change in such information prior to her/his purchase of the Notes she/he will
immediately furnish such revised or corrected information to the Company. (u)
The foregoing representations, warranties and agreements shall survive the date
of this Subscription Agreement and the final Closing of the Offering. THE
UNDERSIGNED ACKNOWLEDGES THAT THE ABOVE SUBSCRIPTION AGREEMENT CONSISTS OF 18
PAGES AND ALSO INCLUDES EXHIBITS A THROUGH C. (Subscription Page to follow) 18
Subscription Page A. SUBSCRIPTION: Number ofNotes purchased Aggregate Purchase
Price B. MANNER IN WHICH TITLE IS TO BE HELD (Please check One): 1. ❑ Individual
2. ❑ Joint Tenants with Rig Indemnity ht of Survivorship 3. ❑ Community Property
4. ❑ Tenants in Common 5. ❑ Corporation/Partnership/ Limited Liability Company
6. ❑ IRA 7. ❑ Trust/Estate/Pension or Profit Sharing Plan, and date opened: 8. ❑
As a Custodian for UGMA (State) 9. ❑ Married with Separate Property 10. ❑ Keogh
11. ❑ Tenants by Entirety 12. ❑ Other: C. TITLE: PLEASE GIVE THE EXACT AND
COMPLETE NAME IN WHICH TITLE TO THE NOTES ARE TO BE HELD: (signature page to
follow) 19 Signature Page IN WITNESS WHEREOF, the Purchaser has executed this
Subscription Agreement on the day of , 2019. Name (of Entity if applicable):
Signature: Signature: Name: Name: Title (if applicable): Address: Street or City
State Zip Address for Notices: Street or City State Zip P.O. Box No. Facsimile
Number: Email Address: Social Security or Federal Tax ID Number: ACCEPTED ON
BEHALF OF THE COMPANY: INVENTABIOTECH INC. BY: Dated: Name: Title:



 

   

 

[ex10_13.jpg]

 

   

 

[ex10_14.jpg]

 

   



 

[ex10_15.jpg]

 

   



 

[ex10_16.jpg]

 

   



 

[ex10_17.jpg]

 

   



 

[ex10_18.jpg]

 

   



 

[ex10_19.jpg]

 

   



 

[ex10_110.jpg]

 

   



 

[ex10_1112.jpg] 

 

   



 

[ex10_112.jpg]

 

   



 

[ex10_113.jpg]

 

   



 

[ex10_114.jpg]

 

   



 

[ex10_115.jpg]

 

   



 

[ex10_116.jpg]

 

   



 

[ex10_117.jpg]

 

   



 

[ex10_118.jpg]

 

   



 

[ex10_119.jpg]

 

   



 

[ex10_120.jpg]

 

   



 

[ex10_121.jpg]

 

   



 

[ex10_122.jpg]

 

   



 

[ex10_123.jpg]

 

   



 

[ex10_124.jpg]

 

   



 

[ex10_125.jpg]

 

   



 

[ex10_126.jpg]

 

--------------------------------------------------------------------------------